Citation Nr: 1126179	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-29 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from September 1950 to June 1952.  He died in December 2005, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The appellant appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on March 18, 2010, by means of video conferencing equipment with the appellant in Muskogee, Oklahoma, before the undersigned acting Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In May 2010, the Board remanded the issue of entitlement to service connection for cause of the Veteran's death for further development.  In particular, the RO was directed to provide the appellant with the proper notice, to obtain pertinent medical treatment records from the Veteran's private psychologist and VA, and to obtain a VA medical opinion regarding the cause of the Veteran's death.  The RO sent the appellant the proper notice in May 2010, obtained the Veteran's private and VA medical records, and obtained three medical opinions in September 2010 and March 2011.  As the requested development has been completed, no further action is required to ensure compliance with the remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The Veteran died in December 2005.  His death certificate lists the immediate causes of death as respiratory failure due to pneumonia, coma, and intraventricular bleed, which was due to a fall and warfarin coagulopathy.  Other significant conditions contributing to his death included a cerebrovascular accident, coronary artery disease, and atherosclerotic vascular disease.   

3.  At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus.  

4.   The cause of the Veteran's death developed many years after service and was not the result of a disease or injury incurred in active service.



CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death. In particular, notice should include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the details of the application submitted. While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing compliant notice.

In this case, the Board acknowledges that the RO did not provide the appellant with adequate notice prior to the initial decision in May 2006.   Nevertheless, the RO did send the appellant letters in February 2006 and May 2010, which informed her about the evidence necessary to substantiate her claim and the division of responsibilities in obtaining the evidence.  The Board finds that any defect with respect to the timing of the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided to the appellant was not given prior to the first agency of original jurisdiction (AOJ) adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the appellant's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was provided, the claim was readjudicated in a supplemental statement of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  The claimant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices, and she has taken full advantage of these opportunities, submitting evidence and argument in support of her claim.  Viewed in such context, the furnishing of notice after the decision that led to this appeal did not compromise the essential fairness of the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The appellant has had a "meaningful opportunity to participate effectively," Dingess/Hartman, and the Board finds that the present adjudication of the appeal will not result in any prejudice to the appellant.  Therefore, with respect to the timing requirement for the notice, the Board concludes that to decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the appellant in the notice letters about the information and evidence that is necessary to substantiate her claim for service connection for the cause of the Veteran's death, including the requisite notice under Hupp.  She was also notified of the division of responsibilities in obtaining such evidence and advised of how effective dates are determined.  

In addition, the duty to assist the appellant has been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  A copy of the Veteran's death certificate has also been obtained and associated with the claims file.  In addition, VA medical opinions were obtained in September 2010 and April 2011 in compliance with the May 2010 remand.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim.  Finally, the appellant testified at a hearing before the Board in March 2010.

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the appellant is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  




II.  Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service- connected condition was of such severity as to have a material influence in accelerating death. 38 C.F.R. § 3.312(c)(4).


In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  A certificate of death shows that the Veteran died in December 2005.  The immediate cause of death was listed as respiratory failure due to pneumonia, coma, and intraventricular bleed, which was due to a fall and warfarin coagulopathy.  Other significant conditions contributing to his death included a cerebrovascular accident, coronary artery disease, and atherosclerotic vascular disease.  

At the time of his death, the Veteran was service-connected for PTSD, bilateral hearing loss, and tinnitus.  The evidence does not show, nor does the appellant contend, that that the Veteran's service-connected hearing loss and tinnitus were a principal or contributory cause of his death.  In fact, his death certificate does not list those disorders, and in September 2010, a VA audiologist specifically opined that his service-connected bilateral hearing loss and tinnitus were not a principal or contributory cause of death.  The audiologist also opined that there was no causal connection between the Veteran's death and his service-connected bilateral hearing loss and tinnitus.  Therefore, the Board concludes that the Veteran's service- connected hearing loss and tinnitus were not a principal or contributory cause of death.

Nevertheless, during her March 2010 hearing, the appellant asserted that her husband's death was the result of his service-connected PTSD.  In particular, she contended that the stress of the disorder led to his strokes and heart attacks.  

The Board notes that there are three conflicting medical opinions addressing whether the Veteran's service-connected PTSD caused or contributed to his death. In this regard, there are two opinions dated in September 2007 and September 2010 that are favorable to the appellant's claim and one opinion dated in March 2011 that weighs against her claim.


First, there is the Veteran's private psychologist's statement in September 2007.  He described the Veteran's PTSD symptoms based on a January 2003 VA examination.  He also observed that the Veteran had diabetes, high blood pressure, and heart problems.  He further noted that the Veteran had five heart bypasses, was on Coumadin when he fell in the shower, and had bleeding in his head.  After the Veteran was hospitalized, he had a stroke, slipped into a coma, and died 12 days later.  The Veteran's psychologist opined that it was more likely than not that the Veteran's PTSD symptoms contributed to his medical conditions, which resulted in his death.  He stated that this then raised reasonable doubt, which should be resolved in the appellant's favor. 

A VA psychologist also reviewed the Veteran's claims file in September 2010.  He opined that it was at least as likely as not that the Veteran's service-connected PTSD disability was a contributory cause to his death and that it was at least likely as not that the Veteran's death was casually related to his military service.  In so doing, he stated that, in the last decade, there was an effort to determine whether a history of PTSD was associated with all-cause mortality, especially in military veterans.  He noted that, in general, the research data was conflicted regarding the relationship between PTSD and special physical disorders, such as diabetes, coronary, heart disease, and stroke.  He further stated that several large studies showed a positive causal relation between PTSD and common physical health problems, further to mortality.  He cited one study of 15,288 male U.S. Army veterans "16 years approximately 30 years after" their military service, which suggested that Vietnam veterans with PTSD may be at increased risk of death from cardiovascular, cancer, and external causes.  He further described a study of 5,248 Vietnam veterans that showed both externalizing and internalizing subtypes of PTSD had higher mortality and were more likely to die from cardiovascular causes than those without PTSD.  The study suggested that, in addition to persons with PTSD being at increased risk of cardiovascular diseases, cardiac patients with PTSD may be at a higher risk of recurrent cardiac events.  In addition, he indicated that, among civilians with PTSD in an American Indian tribe, a study showed that PTSD was significantly associated with cardiovascular diseases even after controlling for traditional cardiovascular diseases risk factors and major depression. 

The third opinion was rendered by a VA physician in March 2011 at which time she reviewed the Veteran's claims file and medical history.  She observed that the Veteran was diagnosed with intraventricular hemorrhage (IVH) at the time of his admission into the hospital and indicated that the IVH was related to his anti-coagulated status, which was due to prior strokes.  It was also noted that the Veteran had a history of an embolic stroke and that he was not on anticoagulation for the treatment of his coronary artery disease or atherosclerotic vascular disease.  She commented that there was no other medical documentation indicating that the Veteran's illnesses of respiratory failure, pneumonia, coma, interventricular bleed, cerebrovascular accident, or coronary artery disease were related to his military service.  She also opined that the Veteran did not incur those medical conditions while on active duty or within a specified period of presumption.  She stated that none of those conditions are considered to be presumptive conditions for the Veteran's period and location of service and claimed exposures and activities.  

The March 2011 VA examiner further stated that, after extensive review of the medical literature, she did not identify definitive evidence that PTSD was a causal factor or increased the likelihood of the development of strokes, particularly embolic strokes.  She noted that some of the medical literature noted that "Data conflicted regarding..stroke" and other studies did not find a strong association between PTSD and stroke.  She also stated that it was important to note that the Veteran had been receiving treatment for an embolic stroke, which was different from a thrombotic stroke which was primarily due to atherosclerotic cerebrovascaular disease.  She then noted that the studies that she listed examined an association between PTSD and the strokes that caused cerebovascular disease and that no studies were found to show an association between embolic stroke (or IVH) and PTSD.  

The March 2011 VA examiner then opined that, taking all factors into consideration, it was her opinion that it was less likely than not that the Veteran's respiratory failure, pneumonia, coma, intraventricular bleed, cerebrovascular accident, coronary artery disease, and atherosclerotic vascular disease were related to his military service or otherwise causally or etiologically related to his military service.  

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the March 2011 VA physican's opinion to be most probative.   Although the private psychologist referenced a January 2003 VA examination and stated that he had reviewed the Veteran's records, there is no evidence that he reviewed the Veteran's entire claims file.  Indeed, he did not identify which records he did review. Second, although he stated that the Veteran's PTSD symptoms contributed to his medical conditions and death, he did not provide any rationale or explanation for his opinion.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions). 

The Board also finds the March 2011 VA opinion to more probative than the September 2010 VA opinion.  The Board notes that both opinions discussed studies regarding whether there is a relationship between PTSD and cardiovascular disease; however, only the March 2011 opinion discussed the exact stroke the Veteran suffered.  Indeed, the March 2011 VA physician specifically indicated that the Veteran had an embolic stroke and explained that, although there was evidence of a relationship between thrombotic strokes and PTSD, there was no evidence of embolic strokes and PTSD.  In contrast, the September 2010 physician did not discuss the specific type of stroke that the Veteran suffered or discuss what type of strokes were examined in the studies that he cited.  Greater weight may be placed on one physician's opinion than another's opinion depending on factors, such as the reasoning employed by the physicians and whether or not they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Therefore, the Board finds that the September 2010 opinion is less probative because of the lack of specificity in the opinion regarding the Veteran's exact stroke and the effects of the Veteran's PTSD on his death.  A medical article or treatise can provide important support when combined with an opinion of a medical professional, if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
  
The Board observes that there is no medical evidence of a cerebrovascular accident, coronary artery disease, and atherosclerotic vascular disease during the Veteran's period of service or for decades thereafter.  The probative medical evidence does not suggest that any such disorders were related to any incident of service.  Furthermore, there is no competent evidence of record showing that the disorders that resulted in the Veteran's death were incurred in or aggravated by service or were proximately due to or the result of any disease or injury incurred in or aggravated by service.  

The Board has considered the appellant's contentions; the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As a layperson, however, the appellant is not competent to render a medical opinion on the diagnosis or etiology of a condition.   See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The weight of the competent, credible, and more probative evidence demonstrates that the conditions involved in the Veteran's death occurred many years after service and were not caused by any incident of  service.  The fatal conditions were not incurred in or aggravated by service, and they were not service-connected.  A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death, and thus there is no basis to award service connection for the cause of the Veteran's death.  The preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

While the Board is sympathetic to the appellant, the Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws. See 38 U.S.C.A. § 7104(c). See, generally, Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must apply "the law as it exists . . . .").  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  


ORDER

Service connection for cause of the Veteran's death is denied. 




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


